Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1563

                             KELLY DUGUAY,

                        Plaintiff, Appellant,

                                     v.

                JOANNE B. BARNHART, COMMISSIONER,
                 SOCIAL SECURITY ADMINISTRATION,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,          U.S. District Judge]


                                  Before

                       Lynch, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Lipez, Circuit Judge.



     Sarah H. Bohr and Bohr & Harrington, LLC and Raymond J.
Kelly on brief for appellant.
     Thomas P. Colantuono, United States Attorney, David L.
Broderick, Assistant U.S. Attorney, and Michael E. Kerpan, Jr.,
Assistant Regional Counsel, on brief for appellee.


                             March 3, 2006
      Per Curiam. After carefully considering the record and briefs

on appeal, we affirm the Commissioner’s decision.

      The appellant fails to show that the decision rested upon an

error of law or insufficient evidence.          Manso-Pizarro v. Sec’y of

Health & Human Serv., 76 F.3d 15 (1st Cir. 1996).                 The medical

record showed improvements in pain and mobility after surgery. The

ALJ acknowledged that the appellant remained severely impaired and

in   moderate    pain,   but   found    that   her    limitations     could   be

accommodated by a sit/stand option and other restrictions.                    The

appellant mentions no contrary medical opinion for the relevant

period.    She    does   not   establish     that    the   findings   were    not

supported by substantial evidence.           Perez v. Sec’y Health & Human

Serv., 958 F.2d 445 (1st Cir. 1991).

      Affirmed.    1st Cir. R. 27(c).




                                       -2-